IN THE UNITED STATES DISTRlCT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISlON

UNITED STATES OF AMERICA,

Plaintiff,
vS. : Case No. 3: 1901"53
BRICESTON PACKNETT, : JUDGE WALTER H. RICE
Defendant.

 

PREI_.IMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

 

 

Date of Scheduling Conference 4/4/2019
Jury Trial Date 6/3/20|9
Final Pretrial Conference (by telephone) Tuesdav, 5/28/2{)19 at 5:00 Dm

 

Motion Fi|ing Dead]ine

 

 

 

 

 

 

Oral and Evidentiary Motions 4/29/2019
Other Motions 5/!3/2()] 9
Discovery Cut-off 5/20/20] 9
Speedy Trial Deadline 6/5/2019
Discovely out - Plaintiffto Defendant available close of business 4/5/'2(}|9
L./L,. '»~©
April 12, 2019 WALTER H. RICE

UN]TED STATES DlSTRlCT JUDGE

